                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 THAIS ORTOLAZA ex rel E., A MINOR                               Civil Action No.
 CHILD,                                                       3:17-CV-01885 (CSH)

                Plaintiff,
  v.

 CITY OF HARTFORD, CAPITOL REGION
 EDUCATION COUNCIL, ROBERT
 McCAIN, TIMOTHY SULLIVAN,
 CHRISTOPHER NOLAN, BRIAN GUSTIS,                            DECEMBER 18, 2019
 EZEKIAL DONNELLY, MARC DaCRUZ,
 CARLOS TORRES, JOSEPH BUYAK, IAN
 POWELL, NICHOLAS TRIGILA, and
 BENJAMIN LEE,

                Defendants.




       RULING ON PLAINTIFF'S MOTION FOR RECONSIDERATION [Doc. 86]

HAIGHT, Senior District Judge:

       Plaintiff Thais Ortolaza ex rel E., a minor child, has moved for the Court to reconsider and

vacate its Ruling filed May 24, 2019, 388 F. Supp. 3d 109 (D. Conn. 2019) (“the May 2019

Ruling”). The May 2019 Ruling dismissed Plaintiff’s Amended Complaint against the CREC

Defendants. Plaintiff couples the present motion for reconsideration of that Ruling with a stated

intention to file a second amended complaint. The CREC Defendants oppose Plaintiff's Motion for

Reconsideration.

                                      I. BACKGROUND

       The May 2019 Ruling, the subject of the present motion for reconsideration, was preceded


                                                1
by an opinion dismissing the original Complaint and granting Plaintiff leave to file the Amended

Complaint. That earlier opinion is reported at 2018 WL 2100280 (D. Conn May 7, 2018) (the “May

2018 Ruling”). For purposes of this Ruling on Plaintiff’s motion for reconsideration, familiarity

with these two prior opinions is assumed. The prior opinions recite in detail the facts and

circumstances of the case, a recitation repeated in this Ruling only to the extent necessary to explain

the Court’s resolution of Plaintiff’s motion for reconsideration.

        The incident in suit occurred during the morning of November 19, 2015, when E., a student

at a CREC school, was arrested by Hartford police and briefly detained before being released

without charges against him. The police acted in response to communications from school

administrators who early that morning had received and considered an anonymous threatening e-

mail. Plaintiff’s initial complaint asserted claims arising out of E.’s arrest and detention against the

school administrators (“the CREC Defendants”) and Hartford police officers (“the Hartford

Defendants”).

        The central fact at issue in Plaintiff’s § 1983 action against the CREC-Defendant school

administrators is the manner in which E. came to be identified to the Hartford police as the suspected

author of the threatening e-mail. The gravamen of Plaintiff’s federal claims against the CREC

Defendants is that those Defendants should be regarded as joint “state actors” with the police with

respect to the arrest and detention of E. In the May 2018 Ruling, the Court dismissed Plaintiff’s

original Complaint against the CREC Defendants because Plaintiff failed to make that showing as

a matter of law. Plaintiff was granted leave to file an Amended Complaint in an effort to state a

viable federal claim against the CREC Defendants. Plaintiff filed an Amended Complaint

attempting to do so. The May 2019 Ruling dismissed the Amended Complaint on the same ground:

Plaintiff’s failure to sufficiently allege that the CREC Defendants were “state actors” for § 1983

                                                   2
purposes.

                                        II. DISCUSSION

        Plaintiff seeks reconsideration of the May 2019 Ruling on the basis of “newly discovered

evidence.” The CREC Defendants seek to preserve the May 2019 Ruling. Their initial contention

is that the evidence Plaintiff relies upon is not “newly discovered,” and consequently cannot support

a motion for reconsideration.

      This threshold dispute necessitates the fashioning of a procedural chronology. The following

dates are pertinent:

       Date of incident:                               November 19, 2015

       Original Complaint filed against
       CREC and Hartford Defendants :                  November 9, 2017

       Ruling dismissing original Complaint
       against CREC Defendants filed, with
       leave to replead:                               May 7, 2018

       Amended Complaint filed:                        June 15, 2018

       Motion by CREC Defendants to dismiss
       Amended Complaint:                              August 13, 2018

       Briefing completed on CREC motion
       to dismiss Amended Complaint:                   October 4, 2018

       Ruling dismissing Amended Complaint
       against CREC Defendants:                        May 23, 2019

       Motion for reconsideration of that Ruling:      June 5, 2019

       Stipulation dismissing Plaintiff’s action
       against Hartford Defendants:                    July 25, 2019

       As this litigation progressed, the parties to the action also conducted discovery. Although

the CREC Defendants moved to dismiss the Amended Complaint against them on August 13, 2018,


                                                   3
there was no application to stay discovery during the pendency of that motion. The Hartford

Defendants, who had never moved to dismiss the action against them, continued their participation

in the case, including pre-trial discovery, until the July 25, 2018 stipulation of dismissal as to them.

It is necessary to consider the accomplished discovery in detail because Plaintiff contends the fruits

of that discovery constitute “newly discovered evidence” requiring reconsideration and vacatur of

the May 2019 Ruling dismissing the Amended Complaint against the CREC Defendants.

       The discovery in question consists of six depositions and the interrogatory responses of two

individuals. All the depositions were conducted by Plaintiff’s counsel, who also propounded the

interrogatories. The details are as follows:

        February 4, 2019:       deposition of Nicholas Triglia, a Hartford police Defendant.

        February 5, 2019:       deposition of Brian Gustis, a Hartford police Defendant.

        February 8, 2019:       interrogatory responses of Robert McCain and Tim Sullivan, CREC
                                Defendants.

        February 22, 2019:      deposition of Christopher Nolan, a CREC Defendant.

        February 26, 2019:      deposition of Robert McCain.

        May 13, 2019:           deposition of Tim Sullivan.

        May 22, 2019:           deposition of Joseph Buyak, a Hartford police Defendant.

        Plaintiff contends that “the deposition testimony in question was unavailable, thus it is timely

and is in fact newly-discovered.” Reply Br. [Doc. 94] at 4. Particular stress is laid upon the

deposition of Hartford Police Deputy Chief Buyak, the senior officer on site during the arrest, whose

testimony Plaintiff says is “able to put all of the other evidence into context, and provide a credible

backdrop on how to interpret the other testimony from CREC Defendants.” Id. at 3. The result,

Plaintiff contends, is that “the newly discovered evidence requires Plaintiff to alter and amend her


                                                   4
pleading substantially to conform with the newly-discovered facts about the conduct of CREC

Defendants [on] November 19, 2015.” Id. at 4.

        On the issue of timing, a significant element in the evaluation of whether particular evidence

is “newly discovered,” Plaintiff’s Reply Brief makes the point that the sort of scheduling delays not

uncommon in litigation occurred in this case. It is said that Plaintiff “first noticed the Buyak

deposition September 27, 2018, and did not finally get a concrete date until May 22, 2019, which

marked the fifth notice of deposition for Buyak.” Id. at 3. The same circumstances surround the

deposition of Sullivan, which Plaintiff also regards as important, and “required four notices.” Id.

“Plaintiff first issued notice for Defendant Sullivan January 4, 2019, yet scheduling circumstances

delayed it until the May 13, 2019 deposition date.” Id.

        Plaintiff seeks reconsideration on the basis that “[n]ew testimony shows Defendant Nolan

called Defendant Buyak before any police officer ever stepped foot on CREC property and

volunteered E.’s identity.” Pl.’s Br. on Mot. for Recons. [Doc. 86-1] (hereinafter “Brief”), at 2.

Buyak is identified as “the Deputy Chief of Police of Hartford.” Id. Counsel for Plaintiff took the

deposition of Buyak at counsel’s office in Hartford on May 22, 2019. Transcript [Doc. 87-1], at 1.

According to the Brief at 2, Buyak “testified that Defendant Nolan identified E. as the writer of the

e-mail,” which leads Plaintiff to conclude: “Thus Plaintiff is able to allege CREC Defendants acted

jointly with the police, and instigated the arrest.” Brief at 3. Plaintiff moves for reconsideration “so

she may amend her complaint [a second time] to update the allegations to show precisely what she

has learned, which now nudges her complaint into the realm of private actor liability under 42

U.S.C. § 1983.” Brief at 17.

        The standard for granting a motion for reconsideration is “strict,” and reconsideration will

“generally be denied unless the moving party can point to controlling decisions or data that the court

                                                   5
overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citing

Schonberger v. Serchuk, 742 F. Supp. 108, 119 (S.D.N.Y. 1990)). This exacting standard is codified

in the District of Connecticut Local Rules of Civil Procedure, which dictates that motions for

reconsideration “shall satisfy the strict standard applicable to such motions” and “will generally be

denied unless the movant can point to controlling decisions or data that the court overlooked in the

initial decision or order.” D. Conn. Civ. R. 7(c).

      The Second Circuit has identified three major grounds that may justify reconsideration: “an

intervening change of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245,

1255 (2d Cir. 1992) (quotation marks and citation omitted); see also Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (same).

       In the case at bar, Plaintiff relies upon the second of these three grounds: “the availability

of new evidence.” Plaintiff professes to find, in police officer Buyak’s deposition, newly discovered

evidence which requires that this Court vacate its order dismissing the Amended Complaint against

the CREC Defendants. New evidence as a ground for reconsideration was considered by Judge Hall

in Marshall v. City of Meriden, No. 3:11-cv-577, 2017 WL 5513202 (D. Conn. March 13, 2017):

               When arguing for reconsideration based on new evidence, the
               moving party must demonstrate that the newly discovered evidence
               was neither in his possession nor available upon the exercise of
               reasonable diligence at the time the interlocutory decision was
               rendered. This is because, for the purpose of a motion to reconsider,
               evidence cannot be considered new evidence unless it was truly
               newly discovered or could not have been found by due diligence.
               Thus, where a plaintiff moving for reconsideration has failed to
               provide a convincing explanation as to why he could not have
               obtained the pertinent evidence in a timely manner, the court is not
               obligated to consider his untimely submission, but rather, may deny

                                                  6
               the motion for reconsideration.

2017 WL 5513202, at *3 (citations and internal quotation marks omitted).

       The requirement that evidence, to be considered as a basis for changing a judgment, must

be newly discovered finds frequent expression in the cases. The question arises on motions for

reconsideration under a local rule or for relief from a judgment under the Federal Rules. “A motion

to alter or amend a judgment pursuant to Rule 59 is evaluated under the same standard as a motion

for reconsideration under Local Civil Rule 6.3.” Banco Central del Paraguay v. Paraguay

Humanitarian Found., Inc., No. 01 Civ. 9649, 2007 WL2493684 (S.D.N.Y. Sept. 5, 2007), at *2.

Judge Keenan said in that case:

               In order to establish entitlement to reconsideration of a decision in
               light of the availability of new evidence, Principal Defendants must
               show that: (1) newly discovered evidence is of facts existing at the
               time of the prior decision; (2) the moving party is excusably ignorant
               of the facts despite using due diligence to learn about them; (3) newly
               discovered evidence is admissible and probably effective to change
               the result of the former ruling; and (4) the newly discovered evidence
               is not merely cumulative of evidence already offered. A party
               seeking to alter or amend a judgment on the basis of newly
               discovered evidence bears an onerous burden.

Id. (citations and internal quotation marks omitted).

       In Langsford v. Yale Univ. School of Med., 202 F.R.D. 367, 370 (D. Conn. 2001), District

Judge Droney (as he then was), denying a motion for relief from a summary judgment on the ground

of newly discovered evidence, recited the same elements as those articulated in Banco Central, and

held on the facts of the Langsford case: “Assuming that the new evidence in this case is admissible

and non-cumulative, the Court nevertheless concludes that the plaintiff was not excusably ignorant

of the evidence. Nor did she use due diligence to learn of the evidence.”

       These well-established principles pose obvious difficulties for Plaintiff’s attack upon the


                                                 7
May 2019 Ruling on the ground of newly discovered evidence. The most important “newly

discovered” evidence is Buyak’s deposition, taken in May 2019. Buyak’s testimony, Plaintiff now

contends, causes her to revise her account of the communications between the school administrators

and Hartford police resulting in E.’s arrest. According to Plaintiff’s Brief at 1, previously Plaintiff

had “relied on the December 2017 letter from CREC counsel for some of her allegations, because

she had no other facts or allegations to understand the genesis of CFREC’s actions on the day of the

incident.” Plaintiff asserts: “New testimony shows Defendant Nolan called Defendant Buyak

before any police officer ever stepped foot on CREC property and volunteered E.’s identity.” Brief

at 2. That “new testimony” is Buyak’s deposition. Plaintiff’s argues that in fashioning her

Amended Complaint: “Plaintiff pled McCain only provided the information from a prompt, based

on CREC’s December 2017 letter. Testimony now shows CREC Defendants told HPD of E. without

being asked. Thus Plaintiff is able to allege CREC Defendants acted jointly with the police, and

instigated the arrest.” Id. at 3.

           Plaintiff’s Brief at 2 also contains this assertion: “In discovery – none of which was

available to Plaintiff prior to her filing the Amended Complaint – Plaintiff obtained testimony

refuting that McCain only identified the child to the police when they were in the room, pressuring

him.” (emphasis added). The “discovery” referred to centers around the Buyak deposition. This

action was commenced on November 9, 2017. One cannot discern a basis for saying that a

discovery deposition of Buyak, a Hartford police Defendant, was not “available” to Plaintiff until

the Amended Complaint was filed on June 15, 2018. More to the point, Buyak continued to be

available to be deposed from that date until May 22, 2019, when his deposition was taken. The

CREC Defendants’ motions to dismiss Plaintiff’s pleadings have nothing to do with the scheduling

or accomplishment of Buyak’s deposition: Buyak was a Hartford Defendant, and the Hartford

                                                  8
Defendants were fully engaged in the litigation until the stipulation dismissing them from the case

on July 25, 2019.

      Plaintiff asserts that her counsel “first noticed the Buyak deposition September 27, 2018 and

did not finally get a concrete date until May 22, 2019.” Reply at 3. One supposes that counsel for

the parties were engaged in the customary exchange of courtesies about scheduling. There is no

indication in the record that counsel for Plaintiff objected to or sought the Court’s intervention about

a delay in deposing Buyak.

      The fact of the matter is that Buyak, a Hartford police Defendant and the head of the unit that

arrested E., was in any meaningful sense of the word “available” under the discovery rules to be

deposed by Plaintiff as soon as issue was joined on the pleadings.

        Moreover, Plaintiff as the proponent of purportedly “newly discovered” evidence has the

burden of showing that her exercise of “due diligence” failed to discover it. The difficulty for

Plaintiff on that aspect of the case derives from the obvious fact that the content of relevant

communications between the CREC school administrators and the Hartford police are of crucial

importance in this § 1983 case.

       Plaintiff did not participate in the conversation between Buyak and Nolan, and thus had no

knowledge of its content, but the most obvious and elemental exercise of due diligence should have

impelled Plaintiff to acquire that knowledge as quickly as possible. After all, Plaintiff’s § 1983

claim against the CREC Defendants turned on whether “the form and substance of communication

between private parties and the police” suffices “to make the private party a state actor,” (see May

7 Ruling, 2018 WL 2100280 at *10), and what CREC Defendants and police officers said to each

other during their initial exchanges are of crucial and obvious importance. Plaintiff filed her original

Complaint on November 9, 2017. Plaintiff did not acquire the evidence now relied upon as the basis

                                                   9
for reconsideration until Buyak was deposed on May 22, 2019. That chronology cannot be

characterized as the exercise of due diligence in the pursuit of evidence of this significance.1

       As noted supra, there is no support in the record for Plaintiff’s conclusory assertion that

Buyak (a named Defendant in the action for whom counsel had appeared) was not “available” for

a discovery deposition at any time after Plaintiff filed her original Complaint on November 9, 2017.

The importance of police testimony on this aspect of the case was apparent at that early time.

Plaintiff’s counsel did not get around to deposing Buyak until May 22, 2019, and so far as the

present record reveals, counsel acquiesced in repeated re-schedulings of that deposition after first

noticing it for September 2018. “Due diligence” on the part of Plaintiff to obtain this evidence

cannot be made of stuff such as this.

          The manifest inability of Plaintiff to qualify Buyak’s deposition testimony as “newly

discovered evidence” mandates denial of her present motion for reconsideration. But I do not reject

the motion for that reason alone. The Court’s consideration of the substance of Buyak’s testimony,

together with Plaintiff’s revised contentions related to it, would not alter the Court’s May 2019

Ruling that Plaintiff’s Amended Complaint fails to allege a viable § 1983 claim against the CREC

Defendants.


1
   In contending that the Buyak deposition cannot be regarded as “newly discovered evidence,”
Defendants rely on Torcasio v. New Canaan Bd. of Ed., No. 3:15-cv-53, 2016 WL 1275028 (D.
Conn. April 1, 2016), where Magistrate Judge Merriam, denying a motion to reconsider a discovery
order, said the Court was “hard-pressed to find that testimony offered at a December 17, 2015
deposition, at which plaintiff’s counsel was in attendance, . . . constitutes ‘new evidence’ in regard
to a ruling issued on January 25, 2016.” 2016 WL 1275028, at *2. Judge Merriam observed that
“[i]f plaintiff’s counsel felt that the December 17, 2015 deposition testimony was relevant to the
arguments raised in the motion to compel, counsel should have alerted the Court to that fact while
the motion was pending.” Id. That particular criticism is less justified in the case at bar, where
Buyak was deposed on May 22, 2019 and the Court’s opinion was signed, fortuitously, on May 23.
However, that juxtaposition of dates does not alter the lack of due diligence exhibited by Plaintiff
in developing the evidence now proffered as “newly discovered.”

                                                 10
       The Court’s May 2019 Ruling quoted or paraphrased the allegations of the Amended

Complaint as follows (388 F. Supp. 3d at 112): McCain, Nolan and Sullivan, the three CREC

Defendants, discussed the threatening e-mail during the early morning of November 19, 2015.

“McCain called 911 at 6:21 a.m. and informed the HPD 911 dispatcher of the e-mail and that

McCain believed the threat it contained was credible. This was the CREC Defendants’ initial

notification to the HPD about the incident.” “McCain, Nolan and Sullivan determined that E. was

a suspect in the sending” of the email and E’s “authorship of the email was likely.” E. boarded the

school bus at about 6:57 that morning . “By this time, it appears that the CREC Defendants had

identified E. to the HPD as the suspected author of the email, but they had made no effort to prevent

E. From boarding the bus at that time.” “McCain, Sullivan and Nolan told the Hartford Police

Department that E. would be on the bus,” and directed the bus to go to a different school close to

the HPD, where a group of police, commanded by Buyak, arrested, handcuffed and removed E.

       The deposition of Buyak, upon which Plaintiff bases her motion for reconsideration,

establishes that he was on duty at the HPD headquarters on the morning of November 19, 2015, and

contains this testimony:

Q. Did you go to a school that day?

A. I did.

Q. What school did you go to?

A. I don’t know the name of it, but it was at 15 Van Dyke. It was a CREC property.

Q. Do you recall what the issue was?

A. I was contacted by a CREC representative who indicated that a threat had been received by email

from a student.

Q. Who was the CREC representative that contacted you?

                                                 11
A. Chris Nolan.

*      *       *       *      *       *

Q. So what did Mr. Nolan say when he called you?

A. He explained that a threat had been received in an email form, and he conveyed that they had

a good idea who was responsible for doing it, for making that threat.

Q. Did he tell you who the student was?

A. Yes. He did.

Q. And was that the first phone call that you had with him that morning?

A. As I recall, yes.

Transcript at 33–35.

       Plaintiff undertakes to explain in her Brief why this testimony by Buyak requires the

reconsideration and setting aside of the Court’s May 2019 Ruling dismissing the Amended

Complaint. Plaintiff’s Brief argues that point in this manner:

       In framing her Amended Complaint, Plaintiff “relied on the December 2017 from CREC

counsel for some of her allegations, because she had no other facts or allegations to understand the

genesis of CREC’s actions on the day of the incident.” Brief at 1. The May 23 Ruling gave

consideration to, as party admissions by, certain statements in a December 2017 letter from

McCain’s counsel to Plaintiff’s counsel. See 380 F. Supp. 3d at 113–114. Plaintiff, seeking

reconsideration, now argues: “New testimony shows Defendant Nolan called Defendant Buyak

before any police officer ever stepped foot on CREC property and volunteered E’s identity.” Brief

at 2. “Defendant Buyak said it was Defendant Nolan who identified E. to the police.” Id. at 6.

“The person from CREC who identified E. to the police matters.” Id. Expanding on that assertion,

Plaintiff contends:

                                                12
               Furthermore, with Nolan having called Buyak, it takes the entire
               effort to contact police out of the hands of McCain as a simple
               private citizen, and the effort to contact police becomes institutional
               by CREC to communicate E.’s name to police, with CREC’s
               intention that the child be detained on false information—namely,
               that McCain never had any conversations with E. about E. having
               firearms or belonging to a gang.

Id. at 12.

        The substance of Buyak’s deposition testimony does not support the conclusion Plaintiff

seeks to draw from it. Buyak described the events leading up to E.’s arrest in a manner that alters,

in one limited respect, the account recited by the Court in the May 2019 Ruling, based on the then-

existing record. At one point in that Ruling, the Court said: “McCain took the manifestly sensible

step of telephoning the Hartford police and informing them about the threatening e-mail, thereafter

responding to police inquiries by giving them information about E.” 388 F. Supp. 3d at 124. Buyak

says in his testimony that it was Nolan, not McCain, who made the seemingly first call to the

Hartford police about the school administrators’ concerns about the email, and Nolan informed

Buyak of the identity of the individual student the CREC Defendants suspected was the perpetrator.

        Accepting arguendo that Buyak’s account of those particular events was more accurate than

the account recited in the May 2019 Ruling, the resulting alteration in the narrative does not alter

the Court’s conclusion that the Amended Complaint failed to allege a viable § 1983 claim against

the CREC Defendants.

        The May 2019 Ruling identifies the principle of law that governs this case: “The conduct

of McCain and the other CREC Defendants would cast them in the role of ‘state actors’ in E’s arrest

if they were acting ‘under color of’ state law, as that phrase is used in (and required by) § 1983.”

388 F. Supp. 3d at 116. I observed in the Ruling that § 1983 civil rights cases frequently “involve

claims by individuals who were arrested as the result of communications between private parties and

                                                 13
the police.” Id. at 118. The Supreme Court has said that “state action may be found if, though only

if, there is such a close nexus between the State and the challenged action that seemingly private

behavior may fairly be treated as that of the State itself.” Brentwood Acad. v. Tennessee Secondary

Sch. Athletic Ass’n., 531 U.S. 288, 295 (2002) (internal quotation marks omitted). The Second

Circuit applies certain pragmatic tests of conduct to determine whether “the actions of a nominally

private entity are attributable to the state.” Sybalski v. Indep. Grp. Home Living Program, 546 F.3d

255, 257 (2d Cir. 2008). In arrest cases such as the one at bar, King v. Crossland Savings Bank, 111

F.3d 251 (2d Cir. 1997), states the Second Circuit rule:

               “To hold a defendant liable as one who affirmatively instigated or procured an arrest,
               a plaintiff must show that the defendant or its employees did more than merely
               provide information to the police. The mere identification of a potential culprit does
               not give rise to liability. . . . [T]he mere furnishing of information to the police will
               not subject the informant to liability in an action for false arrest when an arrest of an
               innocent accused results from such information. Further, if a defendant erroneously
               reports a suspected crime, but in no other way instigates the arrest, he is not liable
               for false imprisonment.” 111 F.3d at 257 (emphases added) (internal citations
               omitted).

After reviewing these and other arrest cases, I concluded in the May 2019 Ruling:

               The cited cases hold uniformly that a private individual’s calling the
               police and giving them information – even if the information is later
               shown to be incorrect – does not establish joint action between the
               police and the private caller for the purpose of § 1983 liability. Nor
               does such conduct, standing alone, constitute private “instigation” of
               an arrest carried out by police of a nature exposing the private
               individual to a § 1983 claim.

388 F.3d at 124.

       Applying those principles to the instant case, I held in the May 2019 Ruling that the CREC

Defendants “cannot be regarded as state actors, or as having acted under color of state law, in

connection with the arrest of Plaintiff’s son E. by the Hartford police.” 388 F. Supp. 3d at 134. The

police were the state actors in the case. Their arrest of E. “resulted from information communicated

                                                  14
to the police by the school administrators,” id., for which th CREC Defendants bear no § 1983

liability as a matter of law. The school administrators have that freedom from liability, whether the

first school communication to the police came from McCain (as Plaintiff alleged in the Amended

Complaint) or from Nolan (as Plaintiff now asserts on this motion, based on Buyak’s deposition).

The evidence Plaintiff cites as ground for reconsideration, newly discovered or not, has no effect

upon the May 2019 Ruling.2




2
   Plaintiff contends in her Reply Brief at 10 that Buyak’s deposition, coupled with other “newly
discovered evidence,” supports the conclusions that “CREC Defendants had no reasonable basis for
the report of E. to the police, and that McCain knew his statement that E. had access to guns was
false, and thus Plaintiff can plead McCain knowingly provided false information to the police.”
Plaintiffs derive these conclusions from conclusory interpretations of shreds of evidence that do not
plausibly compel the conclusions. In any event, Plaintiff’s conclusions make no difference to the
§ 1983 analysis. In Vazquez v. Combs, No. 04 Civ. 4189, 2004 WL 2404224 (S.D.N.Y. Oct. 22,
2004), District Judge Lynch (as he then was) considered a § 1983 claim against an entertainer and
his company alleging that “they falsely reported [plaintiff] to the police for harassing Combs and
stealing his Grammy, and asked that Vazquez be investigated or questioned about these alleged
crimes.” 2004 WL 2404224, at *4. Judge Lynch, dismissing the complaint, said of those
allegations: “But merely filing a complaint with the police, reporting a crime, requesting criminal
investigation of a person, or seeking a restraining order, even if the complaint or report is
deliberately false, does not give rise to a claim against the complainant for a civil rights violation.”
Id. (citations omitted, emphasis supplied). The same rule obtains in the case at bar: Even if Plaintiff
adequately pleaded that the CREC Defendants deliberately gave police a falsified account of E.’s
experiences or background, that conduct would not give rise to a civil rights claim under § 1983
against those Defendants. Accordingly the Plaintiff’s federal claim against them is dismissed with
prejudice. The state and common law claims are dismissed without prejudice to assertion in a state
court.

                                                  15
                             III. CONCLUSION

For the foregoing reasons, Plaintiff’s Motion for Reconsideration [Doc. 86] is DENIED.

It is SO ORDERED.

Dated: New Haven, Connecticut
       December 18, 2019

                                              /s/ Charles S. Haight, Jr.
                                            _____________________________
                                            CHARLES S. HAIGHT, JR.
                                            Senior United States District Judge




                                       16
